                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2
                                                                        TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                           IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 BRENDA WILSON,                                         Case No. 2:19-cv-00055-RFB-NJK
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14        Plaintiff,                                         JOINT STIPULATION AND ORDER
                                                                   15                                                           EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                        v.                                                      UNION LLC’S TIME TO FILE AN
                                                                   16                                                           ANSWER OR OTHERWISE
                                                                      CHASE MORTGAGE; FMC-OMAHA;                                RESPOND TO PLAINTIFF’S
                                                                   17 EXPERIAN INFORMATION SOLUTIONS,                           COMPLAINT (FIRST REQUEST)
                                                                   18 INC.; EQUIFAX INFORMATION SERVICES
                                                                      LLC; and TRANS UNION, LLC,
                                                                   19
                                                                        Defendant.
                                                                   20

                                                                   21            Plaintiff Brenda Wilson (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   22   and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   23   Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   24            On January 9, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   25   answer or otherwise respond to Plaintiff’s Complaint is January 31, 2019. Trans Union requires
                                                                   26   additional time to locate and assemble the documents relating to Plaintiff’s claims and allegations.
                                                                   27   Further, Trans Union’s counsel will need additional time to review the documents and respond to the
                                                                   28   allegations in Plaintiff’s Complaint.
                                                                                                                         1                             KB/26028
                                                                    1
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2
                                                                        respond to Plaintiff’s Complaint up to and including February 21, 2019. This is the first stipulation
                                                                    3
                                                                        for extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4
                                                                               Trans Union agrees to participate in a 26(f) conference if one is scheduled in the period prior
                                                                    5
                                                                        to the expiration of the extension.
                                                                    6
                                                                        Dated this 29th day of January 2019.
                                                                    7                                                 ALVERSON TAYLOR & SANDERS
                                                                    8

                                                                    9                                                  /s/ Trevor Waite
                                                                                                                      Kurt Bonds
                                                                   10                                                 Nevada Bar No. 6228
                                                                                                                      Trevor Waite
                                                                   11                                                 Nevada Bar No. 13779
                                                                   12                                                 6605 Grand Montecito Pkwy, Suite 200
ALVERSON TAYLOR & SANDERS




                                                                                                                      Las Vegas, NV 89149
                                                                   13                                                 Telephone: (702) 384-7000
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                      Facsimile: (702) 385-700
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                 kbonds@alversontaylor.com
                                                                   15                                                 twaite@alversontaylor.com
                                           LAWYERS

                                           SUITE 200




                                                                                                                      Counsel for Trans Union LLC
                                                                   16
                                                                                                                      HAINES & KRIEGER, LLC
                                                                   17

                                                                   18                                                  /s/ Miles N. Clark
                                                                   19                                                 David H. Krieger, Nevada Bar No. 9086
                                                                                                                      8985 S. Eastern Ave, Suite 350
                                                                   20                                                 Henderson, NV 89123
                                                                                                                      Telephone: (702) 880-5554
                                                                   21                                                 Facsimile: (702) 383-5518
                                                                   22                                                 dkrieger@hainesandkrieger.com
                                                                                                                      and
                                                                   23                                                 Matthew I. Knepper, Nevada Bar No. 12796
                                                                                                                      Miles N. Clark, Nevada Bar No. 13848
                                                                   24                                                 Knepper & Clark LLC
                                                                   25                                                 10040 W. Cheyenne Ave., Suite 170-109
                                                                                                                      Las Vegas, NV 89129
                                                                   26                                                 Telephone: (702) 825-6060
                                                                                                                      Facsimile: (702) 447-8048
                                                                   27                                                 matthew.knepper@knepperclark.com
                                                                                                                      miles.clark@knepperclark.com
                                                                   28
                                                                                                                      Counsel for Plaintiff
                                                                                                                         2                           KB/26028
                                                                    1                                          ORDER
                                                                    2        The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3   otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4
                                                                                         29
                                                                             Dated this ______            January
                                                                                               day of ______________________ 2019.
                                                                    5

                                                                    6
                                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                    7

                                                                    8

                                                                    9

                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14

                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                  3                           KB/26028
